ORDER

PER CURIAM.
Frankie Lee Mitchell appeals the Labor and Industrial Relations Commission’s denial of her Worker’s Compensation claim. Mitchell claims she presented sufficient evidence to prove that her duties at White-Rodgers caused carpal tunnel syndrome in both hands.
*885We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b).